DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2018/051745 filed 03/15/2018, which claims benefit of the Italian Application No. IT102017000028768, filed 03/15/2017, has been received and acknowledged. 
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on 06/23/2022 is acknowledged. Therefore, Claims 11-20 are withdrawn and Claims 1-10 are pending examination as discussed below.
Relevant Prior Art
U.S. 2002/0078729, Bunten et al., Nov 1st, 2001, See paragraphs [0011]-[0013]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,097,323. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of U.S. Patent No. 11,097,323 that are not found within the instant claim 1, e.g., a second cutting means arranged between an accumulation means and at least one second reel, adapted to cut the strip whenever a portion of strip wound on the at least one second reel reaches a predetermined weight limit or coil diameter limit - is considered analogous to the instant feature within claim 1 of “a cutting and winding line, downstream of said accumulation means, for cutting the strip of the mega coil and winding portions of said strip of the mega coil up to a predetermined weight limit or coil diameter…”. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “accumulation means” is being interpreted as being at least one reel, as presented in claim 1. There is a structure of “at least one first high capacity reel” presented alongside the “means” limitation, thus 112(f) is not invoked. 
The limitation “cutting means” in claims 1, 6, and 10 are being interpreted as a fly cutting shear or static shear. 
The limitation “distal cutting means” in claims 2, and 9 are being interpreted as a fly cutting shear or static shear. 
The limitation “proximal cutting means” in claim 2 is being interpreted as a fly cutting shear or static shear. 
The limitation “…an automatic control system, cooperating with said at least one strip thickness gage and configured to stop a portion of the strip…” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Multiple claims use the term “preferably” (e.g., Claims 4, 5, and 8) as well as “if… (e.g., claim 4, claim 5, claim 8). The examiner is interpreting these terms as being an alternative statement, such that there is an option to not have what is preferable under the broadest reasonable interpretation of the claim. 
Claim Objections
Claim 5 is objected to because of the following informalities. Within lines 3-4, and line 5, the phrasing “…is used as winding reel…”; and “…is used as unwinding reel…” is considered to be grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the claim recites “…the at least one first reel” within line 14. 	There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 1, the claim defines the accumulation means within line 6 as “mega coil” as recited within line 8. However, further within the claim, line 15, the claim recites cutting a strip of the mega coil. This is considered indefinite as it is unclear if the accumulation means is being cut, or the strip that is accumulated upon the accumulation means is being cut. Appropriate action is required. 
Regarding Claim 2, the claim recites the phrasing “…in sense opposite to…” within lines 17-18. The examiner is unsure what the applicant is describing from this phrasing. Appropriate action is required. 
Regarding Claim 8, the claim recites “…the second rolling stands…” within line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7, and 9-10 are rejected as being dependent upon above claims 1-2, and 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bobig (U.S. Patent No. 6,062,055) in view of Ginzburg (U.S. Patent No. 5,956,990), and Shin (KR-20100078425-A). 

Regarding Claim 1, Bobig teaches a combined continuous casting and endless rolling plant for a metal strip (abstract, Figures 2-4). Bobig teaches a continuous casting line for casting a slab (Figure 2, Char. No. 10; column 5, lines 48-51). Bobig teaches a first rolling mill for roughing the slab and for obtaining a transfer bar (Figure 2, Char. No. 16; column 6, lines 1-6). Bobig teaches a second rolling mill for finishing the transfer bar and for obtaining a strip (Figure 2, Char. No. 19a; column 6, lines 1-6). Bobig teaches accumulation means of the strip comprising at least one first reel (Figure 2, Char. Nos. 21/26). Bobig teaches providing a third rolling mill, comprising at least two first rolling stands for further reducing a thickness of the strip (Figure 2, Char. No. 19b), said accumulation means of the strip being arranged downstream of said third rolling mill (Figure 2, Char. Nos. 21/26). Bobig teaches a first cutting means (Figure 2, Char. No. 27), arranged between said third rolling mill (Figure 2, Char. No. 19b) and said accumulation means (Figure 2, Char. No. 21/26), configured to cut the strip after the coil has been wound on the at least one first reel (column 6, line 30). Bobig teaches a cutting and winding line being provided with a reversible rolling mill for performing at least one rolling of the strip before producing a coil (column 5, lines 64-67). 
However, Bobig does not teach (a) a high-capacity reel dimensioned to wind and unwind a coil weighing from 80 to 250 metric tons and/or up to 6 meters in diameter, named mega coil. Bobig does not teach (b) a cutting and winding, downstream of said accumulation means, for cutting the strip of the mega coil and winding portions of said strip of the mega coil up to a predetermined weight limit or coil diameter limit, producing a plurality of coils 
As to (a), Ginzburg teaches an apparatus and method for producing and handling superlarge coils of a metal strip (abstract). Ginzburg teaches a high-capacity reel dimensioned to wind and unwind a coil (Figure 2, Char. No. 10c; Figure 3, Char. No. 10c). Ginzburg teaches the coil weighing approximately 145 metric tons (e.g., 160 tons as described within column 3, lines 1-4 converts to 145 metric tons). Ginzburg teaches the coil width of 49 inches (column 3, line 4) thus meeting the limitation of the mega coil being up to 6 meters in diameter. Ginzburg teaches these features, in part, are useful in the continuous production of metal strips and ultimately lower costs (column 3, lines 46-54). 
As to (b), Shin teaches a system and method for endless hot rolling (page 1, abstract). Shin teaches a cutting and winding line (Original Disclosure, Figure 5, Char. Nos. 600-900), downstream of an accumulation means (Original Disclosure, Figure 5, Char. No. 500), for cutting a strip of a coil (Original Disclosure, Figure 5, Char. No. 600). Shin teaches winding portions of said strip of a mega coil up to a predetermined weight limit or coil diameter limit, thus producing a plurality of coils (page 5, lines 193-199 - Shin teaches the cutting means activates when the weight of the strip reaches the target weight). Shin teaches these features enable the prevention of warping or distortion and lowers production costs (page 5, lines 165-170). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bobig with the concepts of Ginzburg with the motivation of enabling the producing of superlarge coils that are useful in the continuous production of metal strips and lower costs; the concepts of Shin with the motivation of reducing warping and distortion while lowering production costs. 
Regarding Claim 3, Bobig teaches the reversible rolling mill having at least two second rolling stands (Figure 2, Char. No. 16; column 5, lines 64-67).
Regarding Claim 4, Bobig teaches a first rapid cooling device being provided between the second rolling mill and the third rolling mill, said first rapid cooling device being adapted to be activated if the rolling is changed from austenitic range to ferritic range (Figure 2, Char. No. 24; column 6 lines 9-15; lines 40-41; and lines 54-67). 
Regarding Claim 6, Bobig teaches an embodiment wherein a laminar cooling device is provided between a final rolling mill and cutting means (Figure 3, Char. No. 28; column 6, lines 33-35). With respect to the feature of this cooling device being provided between the third rolling mill and the cutting means, the examiner points out that this is clearly being considered by Bobig in all embodiments including the embodiment of Figure 2 of which includes a third rolling mill (e.g., Figure 2, Char. No. 19b) as Bobig explicitly states that this fast cooling assembly is only shown in Figure 3 “for the sake of simplicity”. Thus, it would have been obvious to incorporate this feature into any embodiment to ensure the correct phases within the microstructure are present as Bobig teaches within column 6, lines 62-67. 
Regarding Claim 10, Bobig teaches a winding system (Figure 2, Char. No. 26) being placed between a first cutting means (Figure 2, Char. No. 27) and accumulation means (which is the superlarge coil of Ginzburg from the combination recited within Claim 1). Bobig teaches the coiling assembly having two winding reels (column 7, lines 46-48). 

Claims 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bobig (U.S. Patent No. 6,062,055) in view of Ginzburg (U.S. Patent No. 5,956,990), and Shin (KR-20100078425-A) as applied to claim 1 above, and further in view of Daniels (U.S. Patent No. 407,177).

Regarding Claim 2, with respect to the feature of “a second high-capacity reel, arranged downstream of said reversible rolling mill, for winding the strip after at least one off step of rolling in the reversible rolling mill, said second reel being dimensioned to wind a mega coil” - the examiner points out that Bobig teaches a second reel arranged downstream of a reversible rolling mill for winding the strip after at least one odd step of rolling in a reversible rolling mill (Figures 1-4; column 6, lines 17-19). 
However, Bobig does not teach this second reel as being a high-capacity reel dimensioned to wind a mega coil. 
Ginzburg teaches an apparatus and method for producing and handling superlarge coils of a metal strip (abstract). Ginzburg teaches a high-capacity reel dimensioned to wind and unwind a coil (Figure 2, Char. No. 10c; Figure 3, Char. No. 10c). Ginzburg teaches this feature is useful in the continuous production of metal strips and ultimately lower costs (column 3, lines 46-54).
Continuing, Bobig does not teach at least one distal intermediate reel, distal from the accumulation means and arranged between said reversible mill and said second reel, and dimensioned to wind at least one portion of the strip, after at least one odd step in the reversible rolling mill, up to a predetermined weight limit or coil diameter. Bobig does not teach distal cutting means, distal from the accumulation means and arranged between said reversible rolling mill and said at least one distal intermediate reel, adapted to cut the strip whenever a portion of strip wound on the at least one distal intermediate reel reaches said predetermined weight limit or coil diameter limit. Bobig does not teach at least one proximal intermediate reel, proximal to the accumulation means and arranged between said accumulation means and said reversible rolling mill, for winding at least one portion of the strip after at least one even step of rolling in the reversible rolling mill opposite to the distal intermediate reel, said at least proximal intermediate reel being dimensioned to wind strip portions up to said predetermined weight limit or coil diameter limit. Bobig does not teach proximal cutting means, proximal to the accumulation means and arranged between said at least one proximal intermediate reel and said reversible rolling mill, and adapted to cut the rolled strip whenever a portion of strip wound on the at least proximal intermediate reel reaches said predetermined weight limit or coil diameter limit. 
Daniels teaches a rolling mill plant intended to minimize the percentage of waste or loss product (column 1, lines 29-37). Daniels teaches the concept of incorporating at least one distal intermediate line and at least one proximal intermediate line (Figures 1-2). Daniels teaches by utilizing distal and proximal lines, it is possible to minimize waste and product loss (column 1, line 29 through column 2, line 20). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bobig in view of Ginzburg and Shin with the concepts of Daniels with the motivation of minimizing waste and product loss. 
Regarding Claim 7, Bobig teaches a rapid cooling device being provided to be activated if the rolling is changed from austenitic range to ferritic range (Figure 2, Char. No. 24; column 6 lines 9-15; lines 40-41; and lines 54-67). Further, Daniels teaches the concept of incorporating at least one distal intermediate line and at least one proximal intermediate line (Figures 1-2) intended minimize waste and product loss (column 1, line 29 through column 2, line 20). 
Thus, it would have been obvious to provid the rapid cooling devices of Bobig between the accumulation means of Bobig and the proximal and distal lines as taught by Daniels as this combination would ensure that the proper microstructure is achieved upon these lines and therefore ensuring that product waste and loss is enabled. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bobig (U.S. Patent No. 6,062,055) in view of Ginzburg (U.S. Patent No. 5,956,990), and Shin (KR-20100078425-A) as applied to claim 1 above, and further in view of Hoppmann (U.S. Patent No. 5,335,713). 

Regarding Claim 5, Bobig in view of Ginzburg and Shin are relied upon for the reasons given above in addressing claim 1. However, none of the references teach an accumulation means comprising two first high-capacity reels integral with a rotatable platform, adapted to rotate about a vertical axis, so that, alternatively, one reel of said two first reels is used as a winding reel of the strip coming from the third rolling mill and the other reel of said two first two reels is used as an unwinding reel of the strip to feed said strip towards said reversible rolling mill. 
Hoppmann teaches an installation for the manufacture of hot-rolled steel strips (abstract). Hoppmann teaches an accumulation means comprising two first high-capacity reels integral with a rotatable platform, adapted to rotate about a vertical axis (Figures 4 and 5; column 1, lines 49-54; column 3, lines 36-39). Hoppmann teaches one reel of said first two reels being used as a winding reel of the strip and the other reel of said first two reels being used as an unwinding reel of the strip (column 4, lines 3-27). Hoppmann teaches these features enable easy reeling and unreeling of cast strips (column 1, lines 49-54). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bobig in view of Ginzburg and Shin with the concepts of Hoppmann with the motivation of enabling easy reeling and unreeling of a steel strip during production. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bobig (U.S. Patent No. 6,062,055) in view of Ginzburg (U.S. Patent No. 5,956,990), and Shin (KR-20100078425-A) as applied to claim 1 above, and further in view of Dorigo (U.S. Patent No. 5,433,264). 

Regarding Claim 5, Bobig in view of Ginzburg and Shin are relied upon for the reasons given above in addressing claim 1. However, none of the references teach an accumulation means comprising two first high-capacity reels integral with a rotatable platform, adapted to rotate about a vertical axis, so that, alternatively, one reel of said two first reels is used as a winding reel of the strip coming from the third rolling mill and the other reel of said two first two reels is used as an unwinding reel of the strip to feed said strip towards said reversible rolling mill. 
Dorigo teaches an assembly to wind and unwind thin slabs (abstract). Dorigo teaches an accumulation means comprising two first reels integral with a rotatable platform adapted to rotate about a vertical axis (Figure 3, Char. Nos. 20a/20b; 21); column 6, line 44). Dorigo teaches one reel of said two first reels being used as a winding reel of the strip and the other reel of said two first two reels is used as an unwinding reel of the strip to feed said strip (column 6, lines 43-45 teach that the two reels 20a/20b are responsible for coiling and uncoiling. Figure 1 teaches the strip comes from a rolling mill (15) to the first reel (20a) and then is unwound in the direction of a second reel (48)). Dorigo teaches these features, in part, allow for winding and unwinding to be shut down momentarily when winding operations are not necessary (column 2, lines 57-59). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bobig in view of Ginzburg and Shin with the concepts of Dorigo with the motivation of enabling the momentary shut down of winding/unwinding operations. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bobig (U.S. Patent No. 6,062,055) in view of Ginzburg (U.S. Patent No. 5,956,990), Shin (KR-20100078425-A), and Daniels (U.S. Patent No. 407,177) as applied to claim 2 above, and further in view of Gruss (U.S. 2011/0289993).  

Regarding Claim 8, Bobig teaches that the working rolls of the first rolling strands of the third rolling mill and the second rolling stands of the reversible rolling mill produce different stretches of strip having mutually different thicknesses (column 5, lines 64-67; column 6, lines 43-46). However, none of the references explicitly teach an automated adjustment device provided to adjust a gap between working rolls the first rolling stands of a third rolling mill and between working rolls of the second rolling stands of a reversible rolling mill so as to produce stretches of strip of mutually different thickness. 
Gruss teaches automated adjustment devices of a gap between working rolls of said at least two rolling stands are provided to produce stretches of strip of mutually different thickness (Figure 1 teaches a control device (9) that is used to control the thickness of the strip as it passes through the rolling stands (3, 4, 5). Paragraph [0044] teaches the rolling gap of the rolling stands is adjusted in accordance with the change of discharge thickness), preferably with a plurality of first stretches of strip with decreasing thickness from a first stretch to a successive first stretch, and with a plurality of second stretches of strip, successive to said first stretches, with increasing thickness from a second stretch to a successive second stretch (Figure 1 teaches the strip can have stretches of increasing thickness, or decreasing thickness). Gruss teaches this feature enables strips with very different properties to be fabricated in as rapid succession as possible (paragraph [0005]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bobig in view of Ginzburg, Shin, and Daniels with the concepts of Gruss with the motivation of enabling strips with very different properties to be fabricated in as rapid succession as possible. 
Regarding Claim 9, Bobig in view of Ginzburg, Shin, and Daniels are relied upon for the reasons given above in addressing claim 8. However, none of the references teach an automated adjustment device comprising at least one strip thickness gage, adapted to detect jumps of strip thickness, and an automatic control system cooperating with said at least one strip thickness gage and configured to stop a portion of strip, which includes a thickness jump. 
Gruss teaches an automated adjustment device comprising at least one strip thickness gage
(Figure 1 teaches a control device (9) that is used to control the thickness of the strip as it passes through the rolling stands (3, 4, 5). Paragraph [0074] teaches the use of automatic gauge control. Paragraph [0045] teaches the measurement of the rolling stock being based upon a measurement of the discharge thickness). Gruss teaches this device being adapted to detect jumps of strip thickness, and an automatic control system, cooperating with said at least one strip thickness gage and configured to stop a portion of strip, which includes a thickness jump at a cutting means (Figure 1 teaches a control device (9) that is used to control the thickness of the strip as it passes through the rolling stands (3, 4, 5). Paragraph [0041] teaches an interruption of the process if the process infringes on the technical plant restrictions, which would include a thickness jump). Gruss teaches this feature enables strips with very different properties to be fabricated in as rapid succession as possible (paragraph [0005]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bobig in view of Ginzburg, Shin, and Daniels with the concepts of Gruss with the motivation of enabling strips with very different properties to be fabricated in as rapid succession as possible. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735